*NOT FOR PUBLICATION

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

                                               :
TOMMIE TELFAIR,                                :
                                               :      Civil Action No. 13-6585 (SDW)
                       Petitioner,             :
                                               :
                       v.                      :      OPINION
                                               :
UNITED STATES OF AMERICA,                      :
                                               :
                       Respondent.             :
                                               :

WIGENTON, District Judge:

       Presently before the Court is Petitioner Tommie Telfair’s second motion for relief from

this Court’s denial of his motion to vacate sentence brought pursuant to Federal Rule of Civil

Procedure 60(b)(6). (ECF No. 77). For the following reasons, this Court will deny Petitioner’s

motion.



I. BACKGROUND

       As this Court has explained the basis for Petitioner’s underlying claims in two extensive

prior opinions (see ECF Nos. 36, 58), only a brief recitation of the procedural history of this matter

is necessary for the purposes of this opinion. Petitioner, Tommie Telfair, filed his motion to

vacate his sentence on or about October 25, 2013. (ECF No. 1). Following briefing, this Court

denied all but one of Petitioner’s claims by way of an order and opinion issued on February 17,

2016. (ECF Nos. 36-37). In the February 2016 order and opinion, however, this Court ordered

an evidentiary hearing as to Petitioner’s claim that his statement had been taken in violation of his
Miranda rights. (Id.). In the remainder of the Court’s fifty-six page opinion, this Court denied

all of Petitioner’s remaining claims on the merits, providing a thorough explanation of how and

why each claim failed to warrant habeas relief. (Id.). This Court thereafter held a hearing on the

Miranda issue on August 3, 2017. (See ECF No. 60). Following the hearing, this Court issued

an order and opinion denying Petitioner’s Miranda claim and denying Petitioner a certificate of

appealability. (ECF Nos. 58-59). Petitioner appealed both decisions, and the Third Circuit

denied him a certificate of appealability as to his appeal. (See ECF No. 74).

       Following the denial of his final claim and the denial of a certificate of appealability,

Petitioner filed a motion for an extension of time within which to file a Rule 59(e) or 60(b) motion,

which this Court denied on November 8, 2017. (ECF No. 67). Petitioner thereafter filed an

untimely motion for reconsideration of the Court’s September 2017 order and opinion on or about

November 11, 2017. (ECF No. 68). This Court denied that motion as untimely filed under either

Rule 59(e) or Local Rule 7.1(i) by way of an order entered on November 20, 2017. (ECF No.

69). Petitioner thereafter filed his first Rule 60(b) motion. (ECF No. 71). This Court denied

that motion by way of an order and opinion issued on January 31, 2018, as Petitioner’s motion did

no more than express his disagreement with the Court’s rejection of his Miranda claim. (ECF

No. 72-73).


       Some nine months later, on or about October 23, 2018, Petitioner filed his current Rule

60(b) motion. (ECF No. 77). In that motion, Petitioner essentially seeks relief from this Court’s

February 2016 opinion because Petitioner believes that this Court did not address the merits of his

non-Miranda claims. (Id. at 6). Petitioner also requests authorization to file a second § 2255


                                                 2
motion raising these remaining claims. (Id. at 13-17).



II. DISCUSSION

A. Legal Standard

       “Rule 60(b) allows a party to seek relief from a final judgment, and request reopening of

his case, under a limited set of circumstances including fraud, mistake, and newly discovered

evidence.” Gonzalez v. Crosby, 545 U.S. 524, 529 (2005). “The remedy provided by Rule 60(b)

is extraordinary, and special circumstances must justify granting relief under it.”          Jones v.

Citigroup, Inc., Civil Action No. 14-6547, 2015 WL 3385938, at *3 (D.N.J. May 26, 2015)

(quoting Moolenaar v. Gov’t of the Virgin Islands, 822 F.3d 1342, 1346 (3d Cir. 1987). A Rule

60(b) motion “may not be used as a substitute for appeal, and that legal error, without more cannot

justify granting a Rule 60(b) motion.” Holland v. Holt, 409 F. App’x 494, 497 (3d Cir. 2010)

(quoting Smith v. Evans, 853 F.2d 155, 158 (3d Cir. 1988)). A motion under Rule 60(b) may not

be granted where the moving party could have raised the same legal argument by means of a direct

appeal. Id. While Rules 60(b)(1)-(5) permit reopening a judgment for specific, enumerated

reasons, Rule 60(b)(6) permits a party to seek relief form a final judgment for “any . . . reason that

justifies relief.” “The standard for granting a Rule 60(b)(6) motion is a high one. The movant

must show ‘extraordinary circumstances’ to justify reopening a final judgment.” Michael v.

Wetzel, 570 F. App’x 176, 180 (3d Cir. 2014) (quoting Gonzalez, 545 U.S. at 536). “[A] showing

of extraordinary circumstances involves a showing that without relief from the judgment, ‘an

“extreme” and “unexpected” hardship will result.’” Budget Blinds, Inc. v. White, 536 F.3d 244,

255 (3d Cir. 2008) (quoting Mayberry v. Maroney, 558 F.2d 1159, 1163 (3d Cir. 1977)).

                                                  3
B. Analysis

       Before reaching the merits of Petitioner’s arguments, this Court notes that Petitioner’s

current Rule 60(b) motion, which challenges an opinion issued more than two years ago, is

untimely.   Motions challenging a judgment pursuant to Rule 60(b) must be filed within a

“reasonable time” of the entry of the original judgment. Fed. R. Civ. P. 60(c). Whether a given

amount of time is reasonable largely depends on the circumstances of an individual case, and a

determination of reasonableness rests on factors such as “finality, the reason for delay, the practical

ability of the litigant to learn of the grounds relied upon earlier, and potential prejudice to other

parties.” See In Re Diet Drugs(Phentermine/Fenfluramine/Dexfenfluramine) Product Liability

Litigation), 383 F. App’x 242, 246 (3d Cir. 2010). Pursuant to Rule 60(c)(1), motions based on

fraud, mistake, or newly discovered evidence must be filed within a year of entry of judgment, and

the Third Circuit has likewise found that for even those alternative bases for a Rule 60(b) motion

that do not have a set time limit a delay as short as a year can be sufficient to amount to an

unreasonable delay sufficient to render a Rule 60(b) motion untimely. See Fed. R. Civ. P.

60(c)(1); In Re Diet Drugs, 383 F. App’x at 246. Here, Petitioner has filed a motion challenging

this Court’s February 2016 opinion denying all his non-Miranda claims. His motion, filed in

October 2018, was filed two and a half years after that opinion was entered and more than a year

after this Court’s decision on the Miranda claims was entered. Given the interests of finality, the

failure of Petitioner to set forth any valid reason for his delay, and the fact that Petitioner was

aware of this Court’s February 2016 opinion when it was entered, this Court finds that Petitioner’s

current motion was not filed within a reasonable time and is therefore untimely.

                                                  4
       While the Court’s finding that Petitioner’s current motion is untimely is more than

sufficient to warrant the denial of Petitioner’s current motion, it is further noted that Petitioner’s

motion is based on a flawed premise. Petitioner essentially argues that this Court denied his non-

Miranda claims without an explanation or discussion of the merits of those claims. This is

patently false. This Court rejected all of Petitioner’s non-Miranda claims on the merits in a

lengthy fifty-six page opinion. Both this Court and the Third Circuit thereafter denied Petitioner

a certificate of appealability as to those claims. (See ECF No. 74). Petitioner’s arguments have

been measured, considered and found insufficient to warrant relief. Petitioner’s argument in his

current motion is therefore entirely baseless, and Petitioner’s motion must be denied for that reason

as well.

       Petitioner also argues that he should be permitted to file a new § 2255 motion raising the

same claims which this Court already denied in its February 2016 opinion. This Court has no

jurisdiction to grant such a request – only the Court of Appeals has the authority to authorize the

filing of a second or successive § 2255 motion. See 28 U.S.C. § 2255(h); United States v.

Hawkins, 614 F. App’x 580, 582 (3d Cir. 2015); Robison v. Johnson, 313 F.3d 128, 139 (3d Cir.

2002). This Court need not transfer Petitioner’s request to the Court of Appeals, however, as

Petitioner’s authorization request is baseless as Petitioner wishes to file a new motion containing

the same grounds for relief already denied in his first § 2255 motion. See 28 U.S.C. § 2255(h)

(requiring that request for authorization to file second or successive § 2255 motion meet the

requirements of 28 U.S.C. § 2244); 28 U.S.C. § 2244(b)(1) (a “claim presented in a second or

successive [motion to vacate sentence] that was presented in a prior application shall be

dismissed); Hatches v. Schultz, 381 F. App’x 134, 137 (3d Cir. May 21, 2010) (district court should

                                                  5
only transfer request to file second or successive habeas application where that application would

fall within § 2244’s gatekeeping requirements). Petitioner’s request for authorization to file a

second § 2255 motion is therefore dismissed for lack of jurisdiction.



IV. CONCLUSION

       For the reasons stated above, Petitioner’s motion (ECF No. 77) is DENIED. An appropriate

order follows.


Dated: November 8, 2018                                     s/ Susan D. Wigenton_
                                                            Hon. Susan D. Wigenton,
                                                            United States District Judge




                                                6
